Title: To Thomas Jefferson from William Carmichael, 29 May 1788
From: Carmichael, William
To: Jefferson, Thomas


          
            
              My Dear Sir
            
            Aranjuez 29 May 1788
          
          I forwarded last week by Mr. Symons the paper mentioned in my last. I have received no letters from America since, but have seen a Philadelphia paper of the 7th of April, in which there is published an extract of a letter from General Washington expressive of his opinion that the Constitution would be adopted by the State of Virginia. Here the attention of our politicians have of late been much engaged by the armaments made in Sweden. The Russian minister attributes them to England which court he asserts is intriguing every where to embarrass the imperial courts. He thinks or is led by his resentiment to suppose that so far from promoting the ends proposed their present measures will finally  bring about an alliance which finally will prevent them from disturbing others from a desire of regaining their former superiority: I find that he has [had] a long conversation with the minister of state on this subject who wishes to prevent the war from becoming general, but at present apprehends that it will be impracticable if Great Britain persists in pursuing it’s underhand Policy. I find from the same quarter that the count of Florida Blanca hath spoken to Mr. Eden seriously on the tendency of this kind of Policy, citing their intrigues with the court of Sweden and the Assistance afforded by them to the Turks, contrary to their assurances of neutrality. In the last mentioned instance he alluded to a ship of 800 and 50 tons from England to Gi[braltar] which lately sailed from thence to Constantinople with warlike stores. This ship was formerly the L’Oiseau, a French frigate captured last war. He told the Abovementioned person that Mr. [Eden] had little to reply to his discourse and in the course [of] the conversation said that if Spain was forced into a war He would go up to the neck into it, but that he wished peace and intreated the other not to aigrir sa court by his letter to Petersburg. Such is the substance of what I have learnt. Please to compare it with what you have heard on these points and favor me with your Sentiments thereon. The Russian adds that he expected shortly to know the sum furnished to [Sweden, and how]. I must be allowed to add for your government that he and the one at Paris are great enemies.
          The only representation made against the order which I inclosed you lately that I have heard of is by the Chargè des Affaires of Holland. I shall transmit to you it and the answer in my next if the person who has promised me the copies, keeps his word. Mr. Lardizabal often asks for you and desires me to present his respects to you. I suppose the Squadron mentioned in my former letters is by this time on its return to Port. I have seen a letter from the Missisippi which mentions some preparations made to oppose any Attempt that might be made to enter on the Territory of Spain in that part of the World by the People whom some Englishmen have been endeavouring to excite to hostility on the waters of the Missisippi. These preparations are made I suppose in Consequence of the information given by Congress to Mr. Gardoqui on this subject. Whenever an opportunity presents I beg you to mention me to the Ct. de Montmorin. You will shortly have the Dutchess of Vauguion and a part of the Family with you. The Ambassador accompanies his Lady as far as Bourdeaux. I have  the honor to be with great respect & Esteem Your Excys. Obliged & Hble. Sert.,
          
            Wm. Carmichael
          
        